Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    572
    604
    media_image1.png
    Greyscale

	in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Kiyohara (JP2004208348) teaches a rotating shaft rotatably supported by a bearing member provided in a case, and an S pole and an N pole that are alternately magnetized in a circumferential direction and rotate. And a cylindrical rotor magnet integrated with the shaft. The rotor structure is provided with a bush member formed in a disk shape by a metal plate and having a shaft hole formed in 
Hiruma (JP2004208354) teaches first bush member 14A is assembled from the lower side of the rotor magnet 13 with the recess 20A facing upward. The first bush member 14A is integrated with the rotor magnet 13 by press-fitting the flange portion 16A into the inner peripheral portion. The first bush member 14A may be integrated with the rotor magnet 13 by bonding the flange portion 16A to the inner peripheral portion with an adhesive. The rotor magnet 13 is firmly fixed to the first bush member 14A by forming a flange portion 16A on the outer peripheral portion, but Hiruma doesn’t teaches a recessed part in a groove shape and a protruded part in a rib shape so as to be extended in a circumferential direction at a position separated from the outer circumferential edge to an inner side in a radial direction as claimed in claim 1.
Oyama (JP03049543) teaches an annular magnet component 1, a bush, and a shaft 6 are provided, and a shaft 6 is press-fitted in the central hole 4 of the bush 2 to be fixed. Then, the bush 2 with the shaft 6 is engaged with the inner peripheral side of the component 1, a centering jig 10 for bringing the component 1 in coincidence with the center of the bush 2 is disposed therein, and momentary adhesive 7 is dropped in small amount at a plurality of positions of a tapered part 5 to be temporarily adhered. The coating positions of the adhesive 7 are at two along protrusions 3 at positions P, Q or at three along the protrusions 3 at positions P, R, S. In this case, the coating area of the adhesive 7 is limited by the axially continued protrusions 3 so that the adhesive 7 is not diffused circumferentially of the bush, but Oyama doesn’t teaches a recessed part in a groove shape and a protruded part in a rib shape so as to be extended in a circumferential direction at a position separated from the outer circumferential edge to an inner side in a radial direction as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        January 29, 2022